

117 HR 3347 IH: Generating Reduced Emissions by Electrifying New Buses Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3347IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Larsen of Washington (for himself, Ms. Brownley, Mr. Kilmer, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a program relating to the acquisition or leasing of zero emission buses or bus facility improvements, and for other purposes.1.Short titleThis Act may be cited as the Generating Reduced Emissions by Electrifying New Buses Act or the GREEN Buses Act. 2.Zero emission bus grants(a)In generalSection 5339(c) of title 49, United States Code, is amended—(1)in the heading by striking Low or no emission grants and inserting Zero emission grants;(2)in paragraph (1)—(A)in subparagraph (B)—(i)in clause (i) by striking low or no emission and inserting zero emission;(ii)in clause (ii) by striking low or no emission and inserting zero emission;(iii)in clause (iii) by striking low or no emission and inserting zero emission;(iv)in clause (iv) by striking facilities and related equipment for low or no emission and inserting related equipment for zero emission;(v)in clause (v) by striking facilities and related equipment for low or no emission vehicles; and inserting related equipment for zero emission vehicles; or;(vi)in clause (vii) by striking low or no emission and inserting zero emission;(vii)by striking clause (vi); and(viii)by redesignating clause (vii) as clause (vi);(B)by striking subparagraph (D) and inserting the following: (D)the term zero emission bus means a bus that is a zero emission vehicle;; (C)by striking subparagraph (E) and inserting the following:(E)the term zero emission vehicle means a vehicle used to provide public transportation that produces no carbon dioxide or particulate matter;; (D)in subparagraph (F) by striking and at the end; (E)by striking subparagraph (G) and inserting the following:(G)the term eligible area means an area that is—(i)designated as a nonattainment area for ozone or particulate matter under section 107(d) of the Clean Air Act (42 U.S.C. 7407(d));(ii)a maintenance area, as such term is defined in section 5303, for ozone or particulate matter; or(iii)in a State that has enacted a statewide zero emission bus transition requirement, as determined by the Secretary; and ; and(F)by adding at the end the following:(H)the term low-income community means any population census tract if—(i)the poverty rate for such tract is at least 20 percent; or(ii)in the case of a tract—(I)not located within a metropolitan area, the median family income for such tract does not exceed 80 percent of statewide median family income; or(II)located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the greater statewide median family income or the metropolitan area median family income. ; (3)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and (4)by striking paragraph (5) and inserting the following:(5)Grant eligibilityIn awarding grants under this subsection, the Secretary shall make grants to eligible projects relating to the acquisition or leasing of zero emission buses or bus facility improvements—(A)that procure—(i)at least 10 zero emission buses; (ii)if the recipient operates less than 50 buses in peak service, at least 5 zero emission buses; or(iii)hydrogen buses;(B)for which the recipient’s board of directors has approved a long-term integrated fleet management plan that—(i)establishes a goal by a set date to convert the entire bus fleet to zero emission buses; or(ii)establishes a goal that within 10 years from the date of approval of such plan the recipient will convert a set percentage of the total bus fleet of such recipient to zero emission buses; and(C)for which the recipient has performed a fleet transition study that includes optimal route planning and an analysis of how utility rates may impact the recipient’s operations and maintenance budget. (6)Low and Moderate Community GrantsNot less than 10 percent of the amounts made available under this subsection in a fiscal year shall be distributed to projects serving predominantly low-income communities..(b)Metropolitan transportation planningSection 5303(b) of title 49, United States Code, is amended by adding at the end the following:(8)Maintenance areaThe term maintenance area has the meaning given the term in sections 171(2) and 175A of the Clean Air Act (42 U.S.C. 7501(2); 7505a). .